                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF MISSOURI
                                 WESTERN DIVISION

UNITED STATES OF AMERICA,                       )
                                                )
                    Plaintiff,                  )
                                                )
      v.                                        ) Case No. 18-00153-01-CR-W-BP
                                                )
MACK DAVIS,                                     )
                                                )
                    Defendant.                  )

                                           ORDER

        On October 24, 2018, Defendant was ordered to undergo a competency evaluation.

Defendant was examined by Jaime Jauregui, Ph.D., Forensic Psychologist. It is the opinion of

Dr. Jauregui that Defendant is competent to proceed. (Doc. 42.) During a hearing held before

United States Magistrate Judge Lajuana M. Counts on February 26, 2019, Defendant and the

Government stipulated that Dr. Jauregui would testify consistently with the report, and no other

evidence was proffered. Thereafter, Judge Counts issued a Report recommending that the Court

find that Defendant is competent to proceed.           No party objected to the Report and

Recommendation, and the time for doing so has passed. Accordingly, after reviewing the Record

(including Dr. Jauregui’s report), it is

        ORDERED that the Report and Recommendation of Judge Counts is adopted in its

entirety, and this Court finds that Defendant does not suffer from a mental disease or defect that

would prevent him from understanding the nature and consequences of these proceedings or

assisting in his defense.

IT IS SO ORDERED.
                                                    _/s/Beth Phillips
                                                    BETH PHILLIPS, CHIEF JUDGE
DATE: March _25_, 2019                              UNITED STATES DISTRICT COURT
